Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 38 is objected to because of the following informalities:  Claim 38 depends upon itself.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, and 20 of U.S. Patent No. 10,897,730. Although the claims at issue are not identical, they are not patentably distinct from each other because.
For claims 22 and 30; U.S. Patent No. 10,897,730 discloses:  determining, by a first communication circuit, a quality for each of a plurality of communication frequencies according to channel evaluation data received via wireless communications according to a first protocol, selecting at least one communication frequencies having a higher quality over those having a lower quality for communications by the first communication circuit according to the first protocol; selecting at least one sub-channel of a channel having communication frequencies of the higher quality over at least one other sub-channel of the channel having communication frequencies of the lower quality for communication by a second communication circuit according to a second protocol, the second communication circuit collocated with the first communication circuit; and wirelessly transmitting and receiving data with the second communication circuits according to the second protocol different than the first protocol; wherein the second communication protocol includes transmissions over the channel and transmissions over sub-channels, each sub-channel occupying no more than half a frequency range of the channel (claim 1:  by operation of first communication circuits, determining a quality of a plurality of communication frequencies according to data received via wireless communications of a first protocol, selecting the communication frequencies having a higher quality over those having a lower quality for use by communications according to the first protocol; recording a quality of the communication frequencies; selecting sub-channels of a channel having communication frequencies of the higher quality over sub-channels of the channel having communication frequencies of the lower quality for use by second communication circuits for transmitting and receiving data according to a second protocol; and wirelessly transmitting and receiving data with the second communication circuits according to the second protocol different than the first protocol; wherein the first and second communication circuits are collocated on the same device, and the second communication protocol includes transmissions over the channel and transmissions over sub-channels, each sub-channel occupying no more than half a frequency range of the channel).
For claim 37; U.S. Patent No. 10,897,730 discloses:  a combination device that includes: first communication circuits configured to: wirelessly receive and transmit data according to a first protocol and maintain a quality indication of frequencies used by communications according to the first protocol, and select higher quality frequencies over lower quality frequencies for use in communications according to the first protocol; and second communication circuits configured to wirelessly receive and transmit data according to a second protocol different than the first protocol and select sub-channels of a channel corresponding to higher quality frequencies over sub-channels of the channel corresponding to lower quality frequencies for use in bi-directional communications according to the second protocol; and at least a second device in communication with the combination device according to at least the first protocol, and the second communication protocol includes transmissions over the channel and transmissions over sub-channels, each sub-channel occupying no more than half a frequency range of the channel (claim 16:  a combination device that includes first communication circuits configured to wirelessly receive and transmit data according to a first protocol and maintain a quality indication of frequencies used by communications according to the first protocol, and select higher quality frequencies over lower quality frequencies for use in communications according to the first protocol; and second communication circuits configured to wirelessly receive and transmit data according to a second protocol different than the first protocol and select sub-channels of a channel having the higher quality frequencies over sub-channels of the channel having the lower quality frequencies for use in bi-directional communications according to the second protocol; and at least a second device in communication with the combination device according to at least the first protocol, and the second communication protocol includes transmissions over the channel and transmissions over sub-channels, each sub-channel occupying no more than half a frequency range of the channel).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ruuska et al. (US 2010/0291921); Ruuska discloses utilizing operational information obtained by one wireless communication medium that is supported by a wireless device in order to optimize the operation of another wireless communication medium also supported in the same device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933. The examiner can normally be reached 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466